Schroeder operated an airplane repair shop. Timmins stored his plane in the shop under a verbal contract of bailment for hire, exempting Schroeder from liability for damage caused by fire. The materials used in the repair work were very inflammable and the shop and Timmins' plane were destroyed by fire caused by the negligence of one of Schroeder's employees in lighting a cigarette. This suit was brought by Timmins against Schroeder to recover the value of his plane. The case was tried upon special issues and the jury found the above facts, and that the plane was worth $600. The evidence was sufficient to support the jury's findings. The judgment was for Schroeder, based upon the jury finding that the bailment contract contained the above exemption clause.
Among other grounds for reversal, Timmins contends that the language under which the exemption is claimed should be strictly construed; and therefore, since it does not expressly exempt from liability for fire caused by the negligence of the bailee or his servants, it will not be given that effect by implication. This was the holding in Langford v. Nevin, 117 Tex. 130, 298 S.W. 536, and upon the authority of that case we sustain appellant's contention. This holding renders it unnecessary to consider other questions presented by appellant.
The trial court's judgment is reversed, and judgment is here rendered in favor of Timmins against Schroeder for $600, with interest thereon at 6 per cent. per annum from December 7, 1928, and all costs.
Reversed and rendered.